Citation Nr: 0909004	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for liver disease, 
claimed as due to exposure to carbon tetrachloride and 
trichloroethylene.  

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to carbon tetrachloride and 
trichloroethylene.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1959 to September 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision (mailed in August 
2005) by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

In October 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the Veteran.  


REMAND

Unfortunately, the record as it currently stands is 
inadequate for the purpose of rendering a fully informed 
decision as to the claim of entitlement to service connection 
for the claimed disorders.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the Veteran in developing the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran is seeking entitlement to service connection for 
liver disease and prostate cancer, which he contends resulted 
from exposure to carbon tetrachloride and trichloroethylene 
in service.  He has asserted that, during his two years and 
three months of service as an aviation jet mechanic, he 
worked on engines and aircraft and used the cleaning agents 
carbon tetrachloride and trichloroethylene without proper 
protection such as gloves and breathing apparatus.  He 
testified that he and his comrades used carbon tetrachloride 
and trichloroethylene to clean engine parts, floors, hangars, 
and even their hands.  He has asserted that carbon 
tetrachloride and trichloroethylene were later found by 
scientists and medical experts to be carcinogenic, and he 
believes his current diagnoses of liver disease and prostate 
cancer are due to his exposure to those substances during 
service.  

The Veteran's service treatment records (STRs) show that he 
appeared before a Physical Evaluation Board in August 1963 
and was recommended for separation due to injuries to the 
right upper extremity (for which he is in receipt of service-
connected disability compensation).  However, the STRs 
contain no mention of his currently claimed conditions, or of 
his duties in service.  His Report of Transfer or Discharge, 
DD Form 214, indicates "NONE" for a military occupational 
specialty (MOS), but does note that a related civilian 
occupation would be aircraft engine mechanic.  The Veteran's 
assertion that he served as an aviation jet mechanic during 
service is a fact which could go to the heart of his 
allegation of exposure to the chemicals he says were the 
cause of his claimed disabilities.  His service personnel 
records are not of record, and there is no other verification 
of his MOS during service.  In addition, the Board notes the 
RO did not verify whether it is likely the Veteran was 
exposed to carbon tetrachloride and trichloroethylene during 
service, given his asserted MOS.  On remand, the RO will be 
requested to obtain this information.  The Board notes the 
Veteran is free to submit any evidence in his possession 
which shows his duties and corroborates his report of being 
exposed to carbon tetrachloride and trichloroethylene during 
service, and he is strongly encouraged to do so in support of 
his claim.  

The Board also notes the Veteran has not been afforded a VA 
examination in conjunction with this claim.  If the RO 
receives further information that the Veteran was, in fact, 
exposed to carbon tetrachloride and trichloroethylene during 
service, a VA examination and medical nexus opinion must then 
be obtained.  


Finally, there is evidence of record which shows the Veteran 
is receiving disability benefits through the Social Security 
Administration (SSA).  Review of the record reveals the RO 
requested the Veteran's records from SSA in March 2008; 
however, the claims file does not contain any evidence from 
SSA, and there is no indication that SSA ever replied with 
negative response.  VA's duty to assist the Veteran 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or Social 
Security records.  See 38 C.F.R. § 3.159(c)(2) (2008).  
Therefore, because such records may contain pertinent 
information to this claim, VA is obligated to obtain them.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.  Request, from the appropriate 
service department facility, copies of 
the Veteran's service personnel 
records, in order to verify his unit 
assignments and duties.  All negative 
responses should be properly documented 
in the claims file, to include 
preparing a memorandum of 
unavailability.

2.  Request from the Social Security 
Administration all records related to 
the Veteran's claim for Social Security 
disability benefits, including all 
medical records and copies of any 
decisions or adjudications.  All 
negative responses should be properly 
documented in the claims file, to 
include preparing a memorandum of 
unavailability.

3.  Request from the Veteran any 
additional records and/or information 
he may have in his possession which 
could corroborate his assertion of 
exposure to carbon tetrachloride and/or 
trichloroethylene in service, including 
any records reflecting his MOS, duty 
stations, performance evaluations, etc.

4.  If the RO receives pertinent 
information in response to the previous 
paragraphs, request that the Chief 
Public Health and Environmental Hazards 
Officer, or any other VA official 
deemed appropriate, review the claims 
file, including all new information 
received in conjunction with this 
claim, and provide an opinion as to 
whether it is at least as likely as not 
(i.e., to a degree of probability of 50 
percent or more), or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran was exposed to carbon 
tetrachloride and/or trichloroethylene 
during his duties in active military 
service from October 1959 to September 
1963.  A rationale must be provided for 
any opinion provided.

5.  If the RO determines from the above 
evidentiary development that the 
Veteran was exposed to carbon 
tetrachloride and/or trichloroethylene 
during service, schedule the Veteran 
for a VA examination to determine 
whether his liver disease, to include 
fatty liver and abnormal liver function 
tests, and/or his prostate cancer are 
due to his exposure to such chemicals.

a.  The examiner is requested to 
offer an opinion as to whether it is 
is at least as likely as not (i.e., 
to a degree of probability of 50 
percent or more), or unlikely (i.e., 
a probability of less than 50 
percent) that any current liver 
disease and/or prostate cancer is 
related to the Veteran's active 
service. 

b.  All necessary special studies or 
tests should be done.  A rationale 
must be provided for any opinion 
provided.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

d.  If it cannot be determined 
whether the Veteran currently has 
liver disease and/or prostate cancer 
which is related to his active 
service, on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain 
why this is so.

6.  Thereafter, the issues on appeal 
should be readjudicated.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

